Case: 12-11755   Date Filed: 01/22/2015        Page: 1 of 6


                                                                             [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-11755
                         ________________________

                   D.C. Docket No. 8:10-cv-00733-JSM-TGW



LETICIA MORALES,
Individually and as Personal Representative
of the Estate of Santana Morales, Jr., deceased,
as parent and natural guardian of SM and RM, minors,
as legal guardian for Santana Morales, III and
Marciela Morales, individually,

                                  llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,

                                     versus


ZENITH INSURANCE COMPANY,

                                 llllllllllllllllllllllllllllllllllllllllDefendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (January 22, 2015)

Before ED CARNES, Chief Judge, HULL and FAY, Circuit Judges.
              Case: 12-11755     Date Filed: 01/22/2015   Page: 2 of 6


HULL, Circuit Judge:

      This appeal arises from a breach of contract claim filed by plaintiff-appellant

Leticia Morales, on behalf of herself, the Estate of Santana Morales, Jr., and two

minor children under her guardianship, along with Marciela Morales (collectively,

“the Estate”) against defendant-appellee Zenith Insurance Company (“Zenith”).

      Santana Morales, Jr. was crushed to death by a palm tree while working as a

landscaper for Lawns Nursery and Irrigation Designs, Inc. (“Lawns”). At the time

of Morales’s death, his employer Lawns maintained a “Workers Compensation and

Employers Liability Insurance Policy” with Zenith. The policy contained two

types of coverage: (1) workers compensation insurance under Part I and (2)

employer liability insurance under Part II. After Morales’s death, Zenith began

paying workers’ compensation benefits to the Estate in accordance with its

obligation under Part I of the policy.

      Under Part II, Zenith was obligated: (1) to “pay all sums [Lawns] legally

must pay as damages because of bodily injury to [its] employees, provided the

bodily injury is covered by this Employers Liability Insurance”; and (2) to defend

lawsuits for such damages. In relevant part, Part II contained an exclusion barring

employer liability insurance coverage for “any obligation imposed by a workers

compensation . . . law” (the “workers’ compensation exclusion”).




                                          2
              Case: 12-11755     Date Filed: 01/22/2015   Page: 3 of 6


      On December 3, 1999, the Estate filed a wrongful death action against

Lawns in Florida circuit court, alleging that Lawns’s negligence caused Morales’s

death. The state court entered a default judgment in the Estate’s favor on the issue

of Lawns’s liability to the Estate, and held a jury trial as to damages. On March

14, 2005, the jury awarded the Estate $9.525 million in damages against Lawns.

      While the Estate’s wrongful death lawsuit was still ongoing, Zenith

continued to pay workers’ compensation benefits on Lawns’s behalf until August

2003, when Zenith made a final lump sum payment of $20,000 in full settlement of

the Estate’s workers’ compensation claim against Lawns. The parties entered a

settlement agreement at the same time, under which the Estate agreed that

      in exchange for the consideration described below, the [Estate] hereby
      waives all rights to any and all benefits under The Florida Workers’
      Compensation Act. Further, this settlement and agreement shall
      constitute an election of remedies by the [Estate] with respect to the
      employer and the carrier as to the coverage provided to the employer.

In all, the Estate received over $100,000 in workers’ compensation benefits from

Zenith, pursuant to the Florida Workers’ Compensation Act and Part I of the

policy.

      After Zenith refused to pay the $9.525 million tort judgment entered against

Lawns, the Estate sued Zenith in Florida state court, asserting that Zenith had

breached its insurance policy with Lawns. After Zenith removed the case to the




                                          3
              Case: 12-11755     Date Filed: 01/22/2015    Page: 4 of 6


Middle District of Florida, Zenith and the Estate cross-moved for summary

judgment.

      The district court granted Zenith summary judgment on the Estate’s breach

of contract claim, ruling that the workers’ compensation exclusion in Part II of the

policy barred Zenith’s coverage of the employee Estate’s $9.525 million tort

judgment against the employer Lawns. Observing that Florida law provides

workers’ compensation benefits as the exclusive remedy for an employee injury

caused by an employer’s negligence, the district court determined that the Estate’s

state court lawsuit alleging Lawns’s negligence triggered an “obligation imposed

by” Florida’s Workers’ Compensation Act, and thus the judgment issued in that

lawsuit fell within the policy exclusion in Part II. The Estate timely appealed.

      In the first panel decision in this case, we certified the following questions to

the Florida Supreme Court:

      (1) DOES THE ESTATE HAVE STANDING TO BRING ITS
      BREACH OF CONTRACT CLAIM AGAINST ZENITH UNDER
      THE EMPLOYER LIABILITY POLICY?

      (2) IF SO, DOES THE PROVISION IN THE EMPLOYER
      LIABILITY POLICY WHICH EXCLUDES FROM COVERAGE
      “ANY     OBLIGATION   IMPOSED    BY     WORKERS’
      COMPENSATION . . . LAW” OPERATE TO EXCLUDE
      COVERAGE OF THE ESTATE’S CLAIM AGAINST ZENITH FOR
      THE TORT JUDGMENT?

      (3) IF THE ESTATE’S CLAIM IS NOT BARRED BY THE
      WORKERS’ COMPENSATION EXCLUSION, DOES THE
      RELEASE IN THE WORKERS’ COMPENSATION SETTLEMENT
                                          4
                 Case: 12-11755       Date Filed: 01/22/2015        Page: 5 of 6


       AGREEMENT OTHERWISE PROHIBIT                                 THE       ESTATE’S
       COLLECTION OF THE TORT JUDGMENT?

Morales v. Zenith Ins. Co., 714 F.3d 1220, 1234 (11th Cir. 2013). 1

       The Florida Supreme Court answered all three certified questions in the

affirmative, holding that “under Florida law, the estate has standing, but that the

workers’ compensation exclusion and the release prevent it from collecting the tort

judgment from Zenith.” Morales v. Zenith Ins. Co., __ So. 3d __, 2014 WL
6836320, at *1 (Fla. Dec. 4, 2014).

       As to the workers’ compensation exclusion, the Florida Supreme Court

stated as follows: “[T]he estate’s tort judgment arises from an injury that plainly

falls within the exclusivity of Florida’s Workers’ Compensation Law and therefore

within the coverage provided by Lawns’ workers’ compensation policy. Given the

mutually exclusive nature of workers’ compensation and employer liability

coverages, Zenith has no obligation under the employer liability policy to pay the

tort judgment.” Id. at *5. Accordingly, the Florida Supreme Court held that “the

workers’ compensation exclusion bars coverage of the estate’s tort judgment under

the employer liability policy.” Id.

       Given the Florida Supreme Court’s resolution of the certified issues, the

district court correctly determined that the workers’ compensation exclusion in


       1
       Our prior opinion sets forth the facts and procedural history in greater detail. See id. at
1222-26.
                                                 5
              Case: 12-11755    Date Filed: 01/22/2015   Page: 6 of 6


Part II of the policy barred Zenith’s coverage of the $9.525 million tort judgment

against Lawns. Accordingly, we affirm the district court’s grant of summary

judgment in favor of Zenith on the Estate’s breach of contract claim.

      AFFIRMED.




                                         6